Citation Nr: 0431247	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  96-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder including as secondary to a service-connected right 
knee disorder.

2.  Entitlement to service connection for a back disorder 
including as secondary to a service-connected right knee 
disorder.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
post operative residuals, to include left leg shortening and 
low back pain, due to VA surgical treatment of the left knee 
in June 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1947 and from December 1951 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1995 and June 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In the July 1995 decision, the RO 
denied the veteran's application to reopen claims for service 
connection for left knee and back disorders as secondary to a 
service-connected right knee disorder.  In the June 1998 
rating decision, the RO denied compensation under 38 U.S.C. 
§ 1151 for post operative residuals, to include left leg 
shortening and low back pain, due to VA surgical treatment of 
the left knee in June 1993.

In a November 1999 decision, the Board reopened the claims 
for service connection for left knee and back disorders as 
secondary to a service-connected right knee disorder and 
remanded all three claims for further development of the 
evidence.


FINDINGS OF FACT

1.  Chondromalacia of the left patella was diagnosed in 
service in March 1962.

2.  Degenerative joint disease or arthritis of the left knee, 
which resulted in the veteran having a total left knee 
arthroplasty in June 1993 and a left revision arthroplasty in 
April 2002, is the result of a chondromalacia of the left 
knee contracted in active service.

3.  An approximately one-inch shortening of the left leg was 
the result of the total left knee arthroplasty performed in 
June 1993.

4.  The leg length discrepancy resulting from the total left 
knee surgery in June 1993 proximately aggravates degenerative 
disc disease of the lumbar spine, and the veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease or arthritis of the left knee, 
status post total left knee arthroplasty, was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).

2.  Service connection is warranted for a degree of 
disability (but only that degree) resulting from aggravation 
of degenerative disc disease of the lumbar spine by 
service-connected degenerative joint disease or arthritis of 
the left knee, status post total left knee arthroplasty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2004).

3.  Compensation under 38 U.S.C. § 1151 for post operative 
residuals, to include left leg shortening and low back pain, 
due to VA surgical treatment of the left knee in June 1993 is 
not warranted in this case.  38 U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In the 
decision below, the Board has granted the veteran's claims 
for service connection for a left knee and back disabilities, 
and therefore the benefits sought on appeal have been granted 
in full.  Accordingly, regardless of whether the requirements 
of the VCAA have been met in this case, no harm or prejudice 
to the appellant has resulted.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

With regard to the claim for compensation under 38 U.S.C. 
§ 1151 for post operative residuals, to include left leg 
shortening and low back pain, due to VA surgical treatment of 
the left knee in June 1993, this claim is denied in the 
decision below as a matter of law.  Because the claim is 
being denied as a matter of law, no further development under 
the VCAA or previously existing law is warranted.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

Background

There were no complaints or findings concerning the low back 
or left knee during the veteran's first period of service, 
and all examination findings of the spine and extremities 
during that period were normal.

There were no complaints or findings concerning the low back 
or left knee on the veteran's December 1951 reenlistment 
examination report pertaining to his second period of active 
duty.  Clinical evaluation of the spine and lower extremities 
was normal.  In August 1955, the veteran complained of a sore 
knee; he described "tightness" of the knee.  Physical 
examination of the knee was entirely unrevealing.  (This 
service medical record does not state whether the sore knee 
was the left or right knee.)  There were no complaints or 
findings concerning the low back or left knee on a November 
1955 examination report.  Clinical evaluation of the spine 
and lower extremities was normal.  

In April 1958, the veteran was admitted to the sick list with 
a three-day history of low back pain becoming more severe 
daily.  The examiner noted that a previous low back strain 
was aggravated by a slip in the bathtub.  Physical 
examination revealed spasm of the lumbo-sacral muscles and 
tenderness in the region of the costovertebral angle.  X-rays 
were negative.  The impression was acute lumbo-sacral strain.  
The veteran was treated with heat, medication, and a bed 
board.  After four days, he was returned to duty.

There were no complaints or findings concerning the low back 
or left knee on examinations in January and April 1959.  
Clinical evaluation of the spine and lower extremities was 
normal.  

In March 1960, the veteran was seen for complaints of 
"tightness" in the right knee for five years.  The 
diagnosis on orthopedic consultation was chondromalacia, and 
the veteran underwent treatment in April and May 1960 with a 
period immobilization of the leg in a long leg cylinder 
followed by physical therapy.  He was returned to duty in 
June 1960.  He was seen again for severe chondromalacia of 
the right knee in November 1960 and underwent a patellectomy 
in April 1961.

In April 1962, the veteran was seen by a Medical Board 
regarding his right knee.  In addition to findings pertaining 
to the right knee, this report reflected complaints of the 
onset of left knee pain with prolonged sitting.  Following 
physical examination, the diagnoses included chondromalacia 
of the left patella.  The veteran was referred to a Physical 
Evaluation Board and found unfit for duty because of 
chondromalacia of the left patella and post traumatic 
arthritis of the right knee.

In July 1962, the veteran filed his original claim for 
service connection for back and left and right knee 
conditions.  On VA examination in August 1962, there were no 
objective findings pertaining to the left knee or back.  
X-rays of the left knee and back were normal.  In a January 
1963 rating decision, the RO granted service connection for 
residuals of the patellectomy, right knee, for 
chondromalacia, and denied service connection for left knee 
and back disorders.

A December 1980 VA outpatient report showed that the veteran 
was seen with complaints of aching and pain in the knees 
which had become worse lately especially on the right.  No 
objective findings pertaining to the left knee were noted, 
but the diagnosis was arthritis knees.  The veteran was 
referred for orthopedic consultation which was conducted two 
weeks later.  in a VA orthopedics outpatient clinic for 
complaints of pain in both knees.  The examiner recorded no 
objective findings or diagnosis pertaining to the left knee.  

A May 1988 VA outpatient report showed that the veteran was 
seen with complaints of pain in the right knee and low back.  
Diagnoses included degenerative disc disease and degenerative 
joint disease, L5-S1, lumbar spine and degenerative joint 
disease knee.  In July 1988, the veteran was seen for follow-
up, and that report reflects the same diagnoses.

A February 1992 x-ray of the lumbosacral spine showed 
advanced discogenic disease L5-S1; additional discogenic 
disease posteriorly at the L2-3 and L3-4 levels; no evidence 
of fracture or subluxation; and slight left convexed mid-
lumbar scoliosis.

A September 1992 VA outpatient report showed that the veteran 
was seen with complaints of a 30-year history of low back 
pain.  He reported having degenerative disc disease of the 
lumbar spine and degenerative joint disease of the knees.  On 
physical examination, the examiner noted tender lumbosacral 
area.  The impression was degenerative joint disease with 
chronic low back pain and bilateral knee pain.  

An undated outpatient record, located in the file with other 
records dated in 1992 and 1993, reflected the veteran 
complained of bilateral knee pain, stiffness, and instability 
for many years.  Objectively, the veteran had full range of 
motion of the knees bilateral.  There was crepitus on the 
left and pain with manipulation of the patella.  The 
assessment was bilateral degenerative joint disease of the 
knees, and examiner discussed the possibility of a total left 
knee arthroplasty with the veteran.  A March 1993 x-ray 
showed evidence of chondrocalcinosis involving the articular 
cartilage of both knees.

A June 1993 VA Medical Record Report reflected that the 
veteran underwent total left knee arthroplasty for 
degenerative joint disease of the left knee.  His immediate 
postoperative course was uncomplicated, and he was discharged 
in satisfactory condition.  A June 1993 x-ray of the left 
knee with prostheses in place showed the tibia prosthetic 
component to be in good position and alignment in relation to 
the tibia and the femoral prosthetic component.

On an October 1993 VA examination report, the examiner noted 
that the veteran had undergone total left knee replacement in 
June 1993 and that a total right knee replacement was planned 
for early 1994.  On examination, the examiner noted the 
veteran used a hand cane and walked with a marked limp.  The 
examiner also noted weakness, bony enlargement, lateral 
instability, limitation of motion, and marked swelling of the 
left knee.  The diagnosis was degenerative joint disease of 
both knees.  An x-ray showed the knee replacement in 
satisfactory position with some cystic changes in the 
patella.  

An April 1994 VA Medical Record Report reflected that the 
veteran underwent total right knee arthroplasty for 
degenerative arthritis of the right knee.  His immediate 
postoperative course was uncomplicated, and he was discharged 
in satisfactory condition.  

Outpatient treatment notes dated in 1994 and 1995 showed the 
veteran was seen regularly for follow-up and physical therapy 
on his knees and for chronic back pain.  A February 1995 VA 
outpatient report showed that the veteran had a 11/4 inch 
shortening of the left leg for which he wore a shoe lift.  A 
February 1995 lumbosacral spine x-ray showed degenerative 
disc disease at L5-S1.

In a March 1995 letter, C. L. S., D.O., noted the history of 
right patellectomy in service and that the veteran walked 
with a limp to the right for years.  Dr. S. indicated that 
the osteoarthritis in the knees "likely developed as result 
of imbalance and overload."  He also stated that low back 
degeneration and disc phenomenon "likely developed due to 
structural imbalance."

On a May 1995 VA Joint examination, the veteran gave a 
history of having injured his knees in service.  The examiner 
noted that the veteran walked with a limp on the right leg 
and was wearing a brace on that knee.  He used a hand cane.  
Both knees were enlarged, swollen, deformed, and tender.  The 
diagnoses were status post total left knee replacement in 
1993; status post total right knee replacement in 1994; 
degenerative joint disease of the knees; status post remote 
injury of both knees in 1959; and status post right 
patellectomy.

On a May 1995 VA Spine examination, the veteran provided a 
history of having hurt his back in service in 1957 while 
working as a butcher and cook and lifting quarters of beef 
from freezer.  He was treated for several days on a hard, 
fracture board.  The pain of the acute injury gradually 
cleared but he had intermittent back pain since that time.  
He reported that, in recent years, the intermittent back pain 
had become constant.  On examination, the examiner noted 
tenderness over the entire lumbosacral spine and that range 
of motion was decreased.  There was right paraspinal lumbar 
muscle spasm and tenderness.  The diagnoses were degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine and chronic lumbosacral strain.

A March 1995 VA Request for Prosthetic Services showed that a 
request was made for a lumbosacral orthosis for "leg 
shortening ? back pain [and degenerative joint disease]."  
The request was made by the Chief, Rehabilitation Medical 
Service (RMS), and the form reflected that the veteran was 
found eligible for the orthosis.  A note in the "Remarks" 
section on the form stated in pertinent part, "Patient's 
back problem is related to his leg shortening from knee 
surgery [and] leg length discrepancy."  Another Request form 
dated the same day indicated that a shoe lift was requested 
for "short r[igh]t leg from knee surgery."  (In August 
1996, the RO received a statement from the veteran in which 
he indicated that the doctor had made a mistake in writing 
"right" leg because the shoe lifts were for his left shoe, 
not his right.)

In a July 1995 rating decision, the RO denied service 
connection for left knee and back disorders on the basis that 
new and material evidence had not been received to reopen 
these claims.  The veteran appealed this rating decision to 
the Board.

An April 1996 VA outpatient treatment record showed that the 
veteran had a lift on the left shoe.  The examiner noted, 
"at least [one inch] shortening of left leg."

On an April 1996 VA Joints examination, the examiner noted 
that the left leg was one inch shorter than the right and 
that the veteran required a brace on the right knee, a cane, 
and left shoe lift and wedges.  On an April 1996 VA Spine 
examination, the same examiner noted under postural 
abnormalities that there was a list to the left due to leg 
length inequality. 

The RO returned the April 1996  examination reports to the 
examiner for an addendum which included an opinion on the 
etiology of the low back and left knee pain.  The doctor 
stated,

I have been in orthopedics many years and 
very frequently would not determine the 
cause of low back pain - you can call 
this chronic strain in presence of mild 
[degenerative joint disease] and leg 
length inequality if you wish.

He had left total knee arthroplasty for 
[degenerative joint disease].  There are 
many times when cause of pain is not 
evident, and I do not care to speculate .

I have nothing else to add.
In August 1996, the RO received a statement from the veteran 
alleging that his back condition got worse because the 
surgery performed on his left knee at the VA medical center 
(VAMC) made his left leg shorter than his right.  The RO 
construed this as a claim for compensation for disability 
resulting from VA medical treatment under 38 U.S.C. § 1151.  

In a March 1998 VA examination report, the examiner rendered 
the following opinion:

It is the opinion of this examiner that 
this patient has degenerative disc 
disease of the lumbar spine.  I think the 
symptoms of degenerative disc disease are 
aggravated by the leg length discrepancy.  
It would be impossible to say with 
certainty that the sole etiology of the 
degenerative disc disease in this 69 year 
old man is based entirely on a leg length 
discrepancy of one inch.  I think the 
symptoms of the disc disease are 
aggravated by the discrepancy but the 
discrepancy in leg lengths cannot be 
called the sole etiologic agent in this 
patient's back pain.  It would appear 
form reviewing x-rays that the shortening 
of the left leg is a direct result of the 
total knee arthroplasty.  The disability 
to the left leg, itself, as a result of 
the shortening is quite minimal although 
it may have a detrimental effect on the 
back condition as stated above.

In a June 1998 rating decision, the RO denied compensation 
under 38 U.S.C. § 1151 for left leg shortening and low back 
pain.  The veteran appealed this rating decision to the 
Board.

Shortly after the rating decision was issued in June 1998, 
the RO received a statement, dated in March 1998, from a 
private orthopedic surgeon, B. K. E., D.O.  Dr. E. noted that 
his review of x-ray indicated "advanced poly wear on the 
left knee" and that the veteran would benefit from a 
revision arthroplasty.  Dr. E. further stated, in pertinent 
part, "We do feel the reason for his leg length inequality 
is because of the wear in the poly of the left total knee, 
which was performed at the VA Hospital . . . ."  Dr. E. 
reiterated later in the letter, "We do feel that the leg 
length discrepancy is a direct result from the surgery on his 
left knee."

In November 1998, the RO received a copy of a letter, dated 
in February 1998, from one private physician, J. M. V., M.D., 
to another.  Dr. V. stated, in pertinent part, 

The shortening of the left leg is most 
likely related to the previous joint 
replacement of his left knee and may be 
putting stress on his lower back 
area. . . .  [The veteran] did not have 
any x-rays of his lower back but did have 
a bone san with him that was done in the 
recent past.  This revealed increased 
uptake in the lower back consistent with 
degenerative arthritic changes of this 
back region which very well could be 
aggravated by his shortened left leg.

In February 1999, the RO received a statement, dated in 
October 1998, from a private physician, A. M. M., M.D., who 
stated in pertinent part,

[A]pparently his injury of the right knee 
has aggravated his degenerative joint 
disease and the left knee.  As a result, 
there is an excessive load on his lower 
lumbar spine, all resulting in 
progressive deterioration of his 
degenerative joint disease at a faster 
rate than would have been his normal 
aging process.

In a November 1999 decision, the Board reopened the veteran's 
claims for service connection for left knee and back 
disorders and remanded those two claims as well as the claim 
for compensation under 38 U.S.C. § 1151 for additional 
development of the medical evidence.

Treatment records obtained on remand showed that the veteran 
continued to be seen for back pain and that, in April 2002, 
he underwent a left total knee revision arthroplasty and made 
a good postoperative recovery.  

On a June 2003 VA examination report, the diagnoses were 
remote injury of the knees occurring in service 1959 with 
right patellectomy and with subsequent bilateral total knee 
replacement; and degenerative joint disease lumbar sacral 
spine.  The examiner rendered the following opinion:

While this veteran does have history of 
injury to his right knee noted in service 
medical records, as well as surgical 
patellectomy, his separation exam in July 
1962 notes fairly unremarkable physical 
findings regarding the right knee.  The 
exam does not describe any ligament 
instability nor does it describe limited 
motion, which would cause gait 
disturbance.  There was no swelling or 
other symptoms noted that would cause 
shifting of the weight to the other leg.  
In 1980, almost 20 years following 
release from service, a VA Medical Clinic 
outpatient treatment report showed both 
knees to be stable with negative drawer 
and negative McMurray testing.  Entries 
in December 1980 described full range of 
motion and no effusion.  There is no 
clinical description of gait disturbance 
pre-dating the development of arthritic 
changes in the opposing left knee.  This 
evidence tends to suggest that the 
development of arthritic changes in the 
left knee was part of the general aging 
process.  There is no clinical history of 
long-term gait disturbance that was 
brought on by the service-connected right 
knee injury to produce secondary 
arthritis in the left knee.  In the 
opinion of this examiner, the evidence 
would suggest that this veteran developed 
arthritic changes in his left knee as 
part of the general aging process.  As to 
the shortening of the left leg the record 
reflects that x-rays taken prior to the 
procedure had revealed complete collapse 
of the lateral joint on weight bearing 
films.  X-rays following the knee 
replacement showed the prosthetic 
component to be in good position and 
alignment in relation to the tibia and 
the femoral prosthetic component.  
Immediate post-surgical clinical records 
do not describe any leg length 
shortening, it is not clinically evident 
that any objectively described shortening 
was the proximate result of the surgery; 
if indeed shortening took place proximate 
to the surgery, it was minimal and a 
contemplated result of total knee 
replacement, especially in cases where 
advanced deterioration of the joint has 
been identified on pre-surgical x-rays, 
as in this veteran's case.  For this 
reasoning, in the opinion of this 
examiner, the arthritic changes to the 
left knee as well as arthritic changes to 
the lumbar sacral spine would not be 
considered at least as likely as not 
related to the initial injury of the 
right knee, which occurred in service.

Applicable Law - Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Analysis

Left knee.

The issue in this case with regard to the left knee is 
whether the degenerative joint disease or arthritis of the 
left knee, which resulted in the veteran having a total left 
knee arthroplasty in June 1993 and a revision arthroplasty in 
April 2002, is the result of a disease contracted or injury 
sustained to the left knee in service.  Service medical 
records show that the veteran was diagnosed with 
chondromalacia of the left patella in service and that he was 
found unfit for duty and discharged from service, in part, 
because of this disease.

Some evidence is not favorable to a finding of a relationship 
between the chondromalacia of the left patella diagnosed in 
service in March 1962 and the development of degenerative 
joint disease of the left knee first shown by medical 
evidence many years later.  Degenerative joint disease of the 
left knee is shown consistently by medical evidence beginning 
in the early 1990s, although the diagnosis rendered in triage 
on the December 1980 VA outpatient record, prior to the 
orthopedic consultation which reflected no specific objective 
findings for the left knee, was "arthritis knees".  
Therefore, the gap in time between the two diagnoses as shown 
by the medical reports in this case is at least 18 years.  
Moreover, the August 1962 VA examiner found no disease of the 
left knee on examination, and VA x-rays at that time 
reflected that both knees were normal.  

Thus, one question confronting the Board is whether the 
chondromalacia of the left patella diagnosed in service in 
March 1962 had resolved by the time of the VA examination 
only five months later in August 1962 and thus has no 
relationship to arthritis of the left knee which developed 
subsequently.  For the following reasons, the Board concludes 
that this is not likely the case.  

First, the August 1962 examiner noted that he did not have 
the service medical records available to him and thought, 
based on history provided by the veteran, that arthritis had 
been the diagnosis rendered in service.  The examination 
report reflects no awareness on the part of the examiner that 
chondromalacia patella had been the diagnosis.  Moreover, 
changes in cartilage may not always be seen on x-ray, and the 
VA x-ray report done in August 1962 also noted a normal right 
knee indicating that the absence of the patella from the 
patellectomy in service was not seen.

Second, chondromalacia patella is softening of the articular 
cartilage of the patella, and osteoarthritis or degenerative 
arthritis is the erosion of articular cartilage . . . which 
becomes soft, frayed, or thinned . . . .  Stedman's Medical 
Dictionary 332, 1267 (26th ed. 1995).  Chondromalacia has 
been defined as a mild osteoarthritis of patellar cartilage 
in young people.  The Merck Manual, Sec. 5, Ch. 52.  
Chondromalacia may eventually lead to patellofemoral 
arthritis.  Patellofemoral Arthritis: Article by Kathleen 
Hogan, M.D., Staff Physician, Department of Orthopedics, 
Medical University of South Carolina.  The Board finds that 
the most persuasive evidence that chondromalacia patella of 
the left knee led to the development of degenerative 
arthritis of the left knee in this case is that the veteran 
did subsequently develop degenerative arthritis of the left 
knee.  Accordingly, the Board concludes that in this case 
degenerative joint disease or arthritis of the left knee, 
which resulted in the veteran having a total left knee 
arthroplasty in June 1993 and a revision arthroplasty in 
April 2002, is the result of a chondromalacia of the left 
knee contracted in active service, and service connection for 
degenerative joint disease or arthritis of the left knee, 
status post total left knee arthroplasty, must be granted.

Low Back.

The medical evidence clearly shows that the veteran has 
degenerative disc disease of the lumbar spine.  The issues 
with regard to the claim for service connection are (1) 
whether shortening of the left leg resulted from a total left 
knee arthroplasty, which is now a service-connected condition 
per the Board's decision above, and (2) if so, whether 
degenerative disc disease of the lumbar spine was either 
proximately caused by or proximately aggravated by a 
service-connected disability including the shortening of the 
left leg.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Although the June 2003 VA examiner rendered an opinion 
unfavorable to a conclusion that a shortening of the left leg 
resulted from the left knee surgery, the preponderance of the 
evidence indicates otherwise.  The June 2003 VA examiner 
stated that "[i]mmediate post-surgical clinical records do 
not describe any leg length shortening."  Although it is 
true that the surgery was done in June 1993 and that a 11/4 
shortening of the left leg was first noted in a February 1995 
VA outpatient report, the Board is not persuaded that the 
opinions of several physicians that the shortening was the 
result or "direct result" of the left knee surgery should 
be discounted merely because the discrepancy was not noted 
until February 1995.  In this regard, Dr. E. attributed the 
leg shortening to "wear in the poly of the total left 
knee", suggesting that such "wear" may have developed 
gradually over time after the surgery.  Because Dr. E; the VA 
Chief, RMS; the March 1998 VA examiner, and Dr. V. all 
attributed the shortening of the left leg to the left knee 
surgery, the Board finds that the shortening of the left leg 
was the result of the total left knee arthroplasty performed 
in June 1993. 

With regard to whether degenerative disc disease of the 
lumbar spine was either proximately caused by or proximately 
aggravated by shortening of the left leg, the Board notes 
that the medical evidence, particularly the February 1992 
x-ray of the lumbosacral spine and the September 1992 
outpatient report, demonstrates that advanced degenerative 
disc disease existed at that time, several months before the 
surgery on the left knee was performed which resulted in the 
shortening of the left leg.  Moreover, despite the statement 
of Dr. S. in March 1995 that the veteran walked with a limp 
to the right for years, there is no medical evidence of a 
limp before the left knee surgery was performed in June 1993.  
Therefore, the Board concludes that degenerative disc disease 
of the lumbar spine was not proximately caused by shortening 
of the left leg resulting from the left knee replacement.

However, medical evidence indicates that the leg length 
discrepancy aggravates the symptoms of the degenerative disc 
disease of the lumbar spine.  Specifically, the VA Chief, 
RMS, stated, "Patient's back problem is related to his leg 
shortening from knee surgery [and] leg length discrepancy."  
The March 1998 VA examiner noted that the symptoms of 
degenerative disc disease are aggravated by the leg length 
discrepancy, and Dr. V. indicated the same in his February 
1998 letter.  Dr. M.'s October 1998 statement noted an 
excessive load on his lower lumbar spine and suggested that 
progressive deterioration of his degenerative joint disease 
was at a faster rate than would be expected with the normal 
aging process.  Based on this medical evidence, the Board 
finds that the leg length discrepancy resulting from the 
total left knee surgery in June 1993 proximately aggravates 
the degenerative disc disease of the lumbar spine.  
Therefore, the veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 
7 Vet. App. at 448.



Compensation under 38 U.S.C. § 1151.

Prior to October 1, 1997, section 1151 provided compensation 
for additional disability resulting from hospitalization or 
medical or surgical treatment furnished by VA as if such 
additional disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991).  Section 1151 has subsequently been 
amended for claims filed after October 1, 1997; however, 
because the veteran's claim in this case was received in 
August 1996, the prior version of the law applies in his 
case.  

The veteran seeks compensation for post operative residuals, 
to include left leg shortening and low back pain, due to VA 
surgical treatment of the left knee in June 1993.  Because 
the Board has granted service connection for degenerative 
joint disease or arthritis of the left knee, status post 
total left knee arthroplasty, and for a degree of disability 
(but only that degree) resulting from aggravation of 
degenerative disc disease of the lumbar spine by 
service-connected degenerative joint disease or arthritis of 
the left knee, status post total left knee arthroplasty, 
compensation benefits may not also be granted under the 
provisions of section 1151 for the same disabilities.  
Accordingly, this claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

Service connection for degenerative joint disease or 
arthritis of the left knee, status post total left knee 
arthroplasty, is granted.

Service connection for a degree of disability (but only that 
degree) resulting from aggravation of degenerative disc 
disease of the lumbar spine by service-connected degenerative 
joint disease or arthritis of the left knee, status post 
total left knee arthroplasty, is granted.

Compensation under 38 U.S.C. § 1151 for post operative 
residuals, to include left leg shortening and low back pain, 
due to VA surgical treatment of the left knee in June 1993 is 
denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



